Aiíundell,
dissenting: My dissent from the majority view arises from the fact that it disregards the plain terms of the waiver agreement. It is true that section 277 (b) suspends the running of the statutory time from the date the deficiency notice was mailed February 20, 1926, to the date of the Board’s final decision, and for 60 days thereafter, to wit, July 28, 1930. But this time is not sufficient for the respondent and he must look to the waiver agreement for an additional period. The waiver agreement plainly states what that time shall be. It provides that the tax must be assessed by December 31, 1926, unless a notice of deficiency is mailed and proceedings are brought to the Board, in which event the number of days between the mailing of the notice and the date of final decision by the Board shall be added to December 31, 1926. The waiver does not provide for a different or longer period and such additional time should not be added to it.
Counting the unexpired time under the waivers of ten months and eleven days from the date of final decision, May 29, 1930, the period for proceeding against the taxpayer would expire April 9, 1931, and in the case of the transferee, one year later or April 9,1932. The respondent’s notice to petitioner as transferee was not sent until May 18, 1932, and therefore was not timely.
Smith and Teammell agree with this dissent.